Citation Nr: 1446516	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist disability; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the RO that declined to reopen a claim for service connection for a right wrist disability on the basis that new and material evidence had not been received.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2014, the Veteran testified during a hearing before the undersigned at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for a right wrist disability is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a decision promulgated in August 2002, the Board declined to reopen the Veteran's claim for service connection for a right wrist disability.  The Veteran did not appeal this decision.  

2.  In April 2008, the RO declined to reopen the Veteran's claim for service connection for a right wrist disability.  The Veteran did not appeal within one year of being notified.

3.  Evidence associated with the claims file since the August 2002 and April 2008 denials, when considered by itself or in connection with evidence previously assembled, creates a reasonable possibility of substantiating a claim for service connection for a right wrist disability. 


CONCLUSIONS OF LAW

1.  The August 2002 Board decision, declining to reopen the Veteran's claim for service connection for a right wrist disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The RO's April 2008 decision, declining to reopen the Veteran's claim for service connection for a right wrist disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

3.  The evidence received since the August 2002 Board decision and the RO's April 2008 decision is new and material, and the claim for service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for a right wrist disability, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Petition to Reopen 

A decision promulgated by the Board in May 1983 originally denied service connection for a right wrist disability on the basis that a chronic right wrist disorder was not shown on current VA examination.  A Board decision in November 1987 determined that the evidence submitted did not materially alter the evidentiary basis upon which the prior decision was predicated, and no new factual basis was presented.  A Board decision in December 1990 determined that the evidence submitted did not show that a chronic right wrist disorder was demonstrated in service or related to service, and the evidentiary basis for the prior decision was essentially unchanged.  A Board decision in 2002 determined that the new treatment records submitted did not show a relationship between a current right wrist disability and active service, and essentially were cumulative or redundant of prior evidence.  The Veteran did not appeal, and each of the Board decisions is final.  38 U.S.C.A. § 7104. 

Subsequently, the RO declined to reopen the Veteran's claim for service connection for a right wrist disability in April 2008, on the basis that the newly received evidence consisted solely of duplicate service treatment records.

A summation of the evidence of record at the time of the last denial of the claim in April 2008 reveals that the Veteran was treated in service for a partial wrist drop of two days' duration in April 1959.  At that time there was no impairment of extension of fingers or flexion deficit, and no other motor or sensory deficit.  Orthopedic examination subsequently revealed weak flexors of the long finger and extensors.  The Veteran went to physical therapy daily for wrist exercises, following muscle evaluation.  Records show that flexors still did not hold against resistance and wrist extensors, and were graded at 30 percent in April 1959.  Some improvement was noted later that same month, and the Veteran discontinued use of a splint; he did continue with wrist exercises.  No wrist disability was recorded at the time of the Veteran's discharge examination the subsequent year in July 1960.

The report of a March 1981 VA examination found no weakness of the right wrist.  The Veteran testified in November 1981 that his right wrist still hurt at the time of his discharge from active service.  No right wrist disability was found on VA examination in December 1982.

Private records show a description of early arthritis of the right wrist in August 1981.  Records show that the Veteran was being treated for a distal right radio-ulnar joint arthritis, and that he had pain directly over the area of the triangular fibrocartilage in the distal radio-ulnar joint in May 1983.  X-rays did not show an abnormality.

VA records show an assessment of possible early Kienböck's disease starting in April 1984, and continuing treatment for right wrist pain through 1988.  Mild degenerative joint disease of the right wrist was noted in December 1988.  X-rays also revealed a small bone cyst in the lunate bone in August 1999.  A VA examiner opined in August 1999 that it was very difficult to establish a connection between the Veteran's complaints of right wrist pain in the 1980's and problems relating to his complaints in active service.

Statements of the Veteran in the claims file reflect that he continued to exercise his right wrist post-service, and that he had constant pain in his wrist dating from the time he first had problems in service.  He complained of weakness, pain, clumsiness, and numbness in 1987; and stated in 1989 that his right wrist had never healed.  In 1990, he stated that he was unable to use his right hand on many occasions, and had pain at all times and took medication.  In 1997, the Veteran stated that is right wrist had "just gotten worse" over the years.  In 1999, he stated that his right wrist had always been weak, which increased over the years, and pain began.

Based on this evidence, the Board concluded in August 2002 that the presence of early arthritis of the right wrist in 1981 was still more than twenty years after service; and that the other medical records showed continued treatment for right wrist complaints again many years after service.  There was no evidence showing a relationship between any current right wrist disability and active service.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.

Following the submission of duplicate service treatment records, the RO declined to reopen the Veteran's claim for service connection for a right wrist disability in April 2008.  The Veteran was informed of the RO's denial in May 2008, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).

The present claim was initiated by the Veteran in January 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since April 2008 includes VA records show complaints of numbness in right hand in November 2009.  Nerve conduction studies at that time revealed right carpal tunnel syndrome affecting motor and sensory fibers.  MRI scans of the right wrist conducted in March 2010 revealed primary osteoarthritis of the scaphoid-trapezium and first carpometacarpal joints; low grade tendinosis of the extensor carpi ulnaris tendon was also noted.  Records show that the Veteran underwent a carpal tunnel steroid injection in March 2010.

During an April 2010 VA examination, the Veteran reported having difficulty writing and holding cups to drink, and holding forks to eat.  He had a tendency to drop things.  His present symptoms were weakness and pain.  Motor examination revealed difficulty with abduction of right thumb; there was weakness of opponence pollicis, and the median nerve was affected.  The examiner opined that it was less likely as not that the Veteran's current carpal tunnel syndrome was caused by or a result of the right partial wrist drop in active service.  The examiner reasoned that the right partial wrist drop got better with therapy, although the weakness continued; and the examiner did not know whether the splint extended up to the base of the palm, which could have put some pressure over the median nerve.

X-rays taken of the right wrist in December 2011 revealed mild scaphotrapezial degenerative changes.

The Veteran testified in September 2014 that he still receives treatment for his right wrist disability, that he sleeps wearing a wrist brace, and that he has never been able to bend his wrist back.  He testified that his symptoms since active service have been chronic.  He testified that his biggest problem was weakness of his right wrist, and that sometimes he cannot write.  The Veteran testified regarding limitations with his wrist, as well as flare-ups, and of his need for physical therapy.  The Veteran also testified that when he first came to VA within a year after service, he did mention his right wrist and was told that it would be "back to normal" with normal use.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show weakness of the Veteran's right wrist was chronic both during service and after service.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the April 2010 VA examination showing continued weakness since active service, and the Veteran's testimony of chronic right wrist impairment.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a right wrist disability.
 

REMAND

Right Wrist Disability 

The Veteran contends that service connection for a right wrist disability is warranted on the basis that he was diagnosed and treated for a right partial wrist drop in active service in April 1959.  He testified that he had weakness in his right wrist in active service, that his right wrist could not bend backwards, and that he underwent physical therapy to improve his right wrist condition.  The Veteran also testified that the weakness in his right wrist, as well as pain, continued post-service; and he continued performing wrist exercises post-service.  He is competent to describe his symptoms.

The August 1999 VA examiner was unable to provide an opinion as to the relationship, if any, between the diagnoses of Kienböck's disease and degenerative joint disease of the right wrist since the mid-1980's, and the Veteran's active service.
  
The Board notes that VA treatment records, dated in November 2009, include a diagnosis of right carpal tunnel syndrome; and MRI scans revealed primary osteoarthritis in March 2010.  The April 2010 VA examiner acknowledged the Veteran's weakness in his right wrist as continuing post-service, but did not address the diagnoses of either Kienböck's disease or osteoarthritis and their relationship to active service.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current right wrist disability that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4) (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for a right wrist disability, dated from September 2012 to present.  

2.  Afford the Veteran a VA examination to identify all current disability-including Kienböck's disease or osteoarthritis-underlying the Veteran's current complaints of a right wrist disability, and the likely etiology of each disease or injury. 

For any current disability identified-including Kienböck's disease or osteoarthritis, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred or aggravated during active service-specifically, to include the diagnosis of a right partial wrist drop, as noted in service treatment records in 1959; and the Veteran's account of continuing symptoms since then.  The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


